DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 6/29/2022 is acknowledged.  The traversal is on the ground(s) that the Office has failed to establish a serious burden.  This is not found persuasive because the two species would require different search strategies or queries.  The “step” feature that is embodied by species B is believed to be a structure that is integrated into the catheter while the interposer feature of species A is a structure that is formed from the unitary construction of the catheter.  These structural features would require different search strategies and/or queries.  
The requirement is still deemed proper and is therefore made FINAL.

Claims Status
	Claim 23 is withdrawn.  Claims 20-22 and 24-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (WO 2013/169492) in view of Lubin (US 5324326).
Regarding claim 20, Patil disclose a catheter comprising: 
an elongate shaft including a proximal portion and a distal portion (Patil discloses several embodiments in the Application including an assembly with just a pressure sensor cantilevered from the exterior of a shaft in Fig. 16A-C and another embodiment with both separate electrodes for sensing/treatment and a physiologic sensor such as a pressure sensor shown in Fig. 25A-C and as briefly outlined in [0014]; in Fig. 25, the elongate shaft was interpreted as 294 in Fig. 25C or the item indicated as 100 in Fig. 16A; these structures inherently include a distal and proximal end/portion) extending from the proximal portion to a distal opening at a distal end of the shaft (see both cited figures which shows a tubular like structure in each case, when used in the body, the part closer to the heart is the proximal end while portion furthest from the heart is the distal end), the elongate shaft having a shaft wall, the shaft wall having an outer surface and an inner surface (again see the cited figures where the tubular like structure would satisfy this limitation), the inner surface defining a guidewire lumen (Fig. 16A shows a bore in 100 for a guidewire while Fig. 25C also shows a bore hold 296 in 294); and 
a pressure sensor having a first end coupled to the outer surface of the shaft wall at the distal end of the elongate shaft (the placement of the structure holding the sensor is at the distal end in each cited Figure, Fig. 25A shows pressure sensor 292 coupled to shaft outer 294 via electrode housing 14; Figure 16B shows pressure sensor 106 coupled to outer surface of 100), the pressure sensor having a second end not coupled to the elongate shaft (in both cases the pressure sensors are in a cantilevered configuration extending out over the shaft surface, [0098] confirms this for at least the embodiment of Fig. 25), wherein the second end of the pressure sensor is spaced apart from the outer surface of the shaft wall (this is cantilevered configuration shown in both), such that at least a portion of the pressure sensor is isolated from the bending stresses of the shaft wall when the elongate shaft is tracked to a treatment site within a vasculature (see discussion in [0098] regarding cantilevered design benefit), 
However, Patil et al. do not disclose:
wherein the pressure sensor is disposed within a pocket on the distal end of the elongate shaft, the pocket defined by the outer surface of the shaft wall, a first sidewall extending substantially perpendicularly to the shaft wall at a distal side of the pocket, a second sidewall extending substantially perpendicularly to the shaft wall along a length of the pressure sensor and intersecting the first sidewall, and a third sidewall extending substantially perpendicularly to the shaft wall along a length of the pressure sensor and intersecting the first sidewall; and 
wherein the pocket is exposed to the environment such that at least a portion of the pressure sensor will be surrounded on five sides by a fluid when the elongate shaft is tracked within the vasculature.
Patil et al.'s cantilevered pressure sensor is not recessed in the manner claimed which would result in the environmental exposure contained in the second wherein clause above. However, recessing pressure sensors was known in the catheter arts.  For example,  Lubin teaches a pressure sensing lead (see Abstract).  In figures 5-8, pressure sensor 38 is recessed from the surface of a shaft that surrounds the sensor.  The recess in the surrounding shaft forms three perpendicular walls around the sensor as claimed and highlighted below. Placement of the cantilevered sensor of Patil in a recess such as that taught by Lubin would necessarily result in the claimed environmental exposure.
[AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image1.png
    204
    487
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Patil et al. to recess the pressure sensor as taught by Lubin for hiding the pressure sensor because Lubin teaches that this can facilitate flexing movement.  Additionally the Office finds an additional reason for modifying would be to prevent snagging as the catheter is moved through the body to the final measurement spot.
Regarding claim 21, Patil as modified by Lubin would disclose wherein the second end of the pressure sensor is spaced apart from the first sidewall, the second sidewall, and the third sidewall (the cantilevered sensor design shown in Patil Fig. 16B shows how exposure to fluid would touch five sides of the sensor).
Regarding claim 24, Patil disclose wherein the pressure sensor comprises a support portion adjacent the first end of the pressure sensor, and an elongate portion, wherein the support portion is sized such that the support portion elevates the elongate portion of the pressure sensor above the shaft wall to create a void between the shaft wall and the pressure sensor (in Fig. 16B, the objects labeled 192 can be interpreted as the support portion adjacent the first end of the sensor 106 that raises the pressure sensor above the shaft wall).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. in view of Lubin as applied to claim 20 and further in view of Huthcins, IV (US 3710781), and Welkowitz et al. (US 3088323).  Patil do not disclose the catheter, further comprising: 
an interposer disposed between the shaft wall and the first end of the pressure sensor such that the interposer elevates the pressure sensor above the shaft wall to create a void between the shaft wall and 
the pressure sensor, and pressure sensor wires having a first end coupled to electrical contact pads of the interposer and a second end coupled to the first end of the pressure sensor.
In regards to the first clause, Patil’s cantilevered sensor design shown in 16 and 25 do not appear to use an interposer to elevate the sensor above the shaft.  However, the use of an interposer is taught by Huthcins, IV (In Fig. 4 of Huthcins, ledge 40 raises the pressure sensor 21 above wall 33, see also profile picture shown in Fig. 7).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Patil to use an interposer as taught by Huthcins to elevate the pressure sensor because it amounts to the simple substitution of one known, equivalent element for another to obtain predictable results.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
However, both Huthcins and Patil do not disclose the next limitation, “pressure sensor wires having a first end and coupled to the interposer and a second end coupled to the first end of the pressure sensor.”  Huthcins shows leads 47 running within the lumen directly to an attachment point at the first end of the pressure sensor in Fig. 7 while Patil shows leads running directly from the lumen wall to the first end of the pressure sensor in Fig. 16B.  However, Welkowitz teaches leads 34/36 connected to an interposer 24/40 that continue to the first end of cantilevered pressure sensor 20 (see Fig. 1).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify Patil to incorporate the claimed wiring setup because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. in view of Lubin as applied to claim 1 and further in view of Millet (US 2014/0180141).  Patil et al. as modified by Lubin do not disclose the limitations of claim 25.  However, Millet teaches wherein a layer of adhesive (Fig. 16 reproduced below, adhesive 338) is disposed between the shaft wall (S) and the first end of the pressure sensor (306 in Fig. 18 reproduced below, first end is the attached end) such that the layer of adhesive elevates the pressure sensor above the shaft wall to create a void between the shaft wall and the pressure sensor (adhesive would accomplish this as it’s impossible for two surfaces to mate without separation with the glue in between).  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
[AltContent: textbox (S)][AltContent: rect]
    PNG
    media_image2.png
    549
    523
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    716
    547
    media_image3.png
    Greyscale


Allowable Subject Matter
 Claims 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations, a catheter with an interposer for elevating a pressure sensor with communication wires coupled to electrical pads of the first surface of the interposer and pressure sensor wires extending from the electrical pads of the first surface of the interposer to the second end of the pressure sensor.  The closest prior art reference is Welkowitz et al. (US 3088323) which teaches wire 38 traveling through lumen to interposer 40 (Fig. 1).  However, there are no electrical pads and the pressure sensor wires extend pass the second end all the way to the first end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 20, 21, 24, and 25 are rejected while claims 26-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791         


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791